Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on July 18, 2022. 

2. Claims 1-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1, 11, and 20 are not taught by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “receiving a BPM process flow, the BPM process flow comprising one or more BPM models for executing one or more BPM tasks; receiving an RPA process flow, the RPA process flow comprising one or more RPA models for executing one or more RPA tasks; linking the one or more RPA models with the BPM process flow; and creating an application package associated with the unified BPM and RPA process, the application package comprising the one or more BPM models and the one or more RPA models,” which are not found in the prior art of record.

Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure. 

US 2020/0134374 to Oros discloses updating/retraining automation of artificial intelligence (AI)/machine learning (ML) models, where the software (robotic process automation (RPA), business process management (BPM) software) reloads/reinitializes/re-instantiates with a retrained and/or updated model after (and possibly immediately after) the AI/ML model becomes available. 

NPL to Romao et al. discloses Robotic process automation (RPA), artificial intelligence (AI),  machine learning capabilities to handle high-volume, repeatable tasks that executed by Business Process Management (BPM) systems.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192